       Case 5:20-cv-00077-DCB-MTP Document 12 Filed 04/28/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              WESTERN DIVISION
JASWINDER SINGH                                                 PETITIONER

V.                                CIVIL ACTION NO. 5:20-CV-77-DCB-MTP

BARR                                                            RESPONDENT



                Order Adopting Report and Recommendation
       This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 10], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge Parker’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. Magistrate Judge Parker

recommends that the Petitioner’s Petition for Writ of Habeas Corpus

[ECF No. 1] be dismissed as moot with prejudice because the

Petition no longer presents a live case or controversy for the

purpose of satisfying Article III, Section 2 of the United States

Constitution.

       Accordingly,

       IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the




                                      1
    Case 5:20-cv-00077-DCB-MTP Document 12 Filed 04/28/21 Page 2 of 2



findings and conclusions of this Court. This action is hereby

DISMISSED with prejudice.

    A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

    SO ORDERED AND ADJUDGED this the 28th day of April, 2021.

                                         __/s/ _David Bramlette______
                                         UNITED STATES DISTRICT JUDGE




                                   2
